Citation Nr: 0000575	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-15 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  He served in Vietnam and his decorations include the 
National Defense Service Medal and the Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  

REMAND

Having reviewed the record, the Board has determined that 
this claim must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that in a VA Form 9 received on October 
27, 1998, the veteran indicated his desire for a hearing 
before the Board both at the local VA office and at VA's 
Central Office in Washington, DC.  By letter dated December 
1999, the Board asked that the veteran provide clarification 
as to which type of hearing he desired.  The veteran 
responded that he desires a hearing before a member of the 
Board at the regional office.  Therefore, this claim is being 
remanded so that the veteran may be afforded a travel board 
hearing in accordance with this request.

Accordingly, this claim is REMANDED for the following 
actions:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the Montgomery RO, in 
accordance with the Board's travel 
schedule.  The veteran and his 
representative should be notified of the 
date and time of the scheduled hearing.  
Thereafter, this claim should be returned 
to the Board for further action, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




